Citation Nr: 9908254	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-43 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
February 1964 and from March 1964 to February 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Houston Regional Office (RO). 


REMAND

A review of the record demonstrates that the veteran, 
following his February 1999 hearing before the undersigned 
Board member, supplied information relating to the current 
address of one of the private physicians who had treated him 
for both neck and back disorders following his separation 
from service.  

On a Report of Contact form, dated February 8, 1999, it was 
noted that the veteran had provided the mailing address for 
Dr. Cecil G. Harold.  

The Board further observes that the veteran has not been 
afforded a Department of Veterans Affairs (VA) orthopedic 
examination during the course of this appeal in order to 
determine the nature and etiology of any current neck or back 
disability.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities that have treated him for any 
back or neck disabilities since his 
separation from service.  After having 
received proper authorization from the 
veteran, the RO should obtain copies of 
any records not already included in the 
claims file and associate them with the 
claims folder.

2.  The RO should, after obtaining the 
proper authorization from the veteran, 
obtain copies of all treatment records of 
the veteran from Dr. Cecil Harold, P.O. 
Box 14528, Houston, TX, 77221-4528, from 
1970 to the present.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination of his 
back and neck by an orthopedic specialist 
to determine the presence, nature, and 
etiology of any chronic back or neck 
disorder.  All indicated tests and 
studies, including x-ray studies and 
range of motion testing reported in 
degrees, should be performed and all 
findings must be reported in detail.  The 
examiner should indicate what is normal 
in terms of range of motion testing in 
degrees.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  

The examiner is requested to render an 
opinion as to whether the veteran 
presently has a back or neck disorder.  
This should include an explanation as to 
whether the complaints of back or neck 
pain constitute a chronic back or neck 
disorder.  If any disorder is found to be 
present, the examiner is requested to 
render an opinion as to the etiology of 
this disorder and whether it is related 
to the complaints and injuries noted in 
service.  The examiner should provide 
complete detailed rationale for any 
opinion that is rendered.  

4.  The RO should review the examination 
report and determine if it is adequate 
for rating purposes and in compliance 
with this remand.  If not, it should be 
returned for supplemental action.

5.  After the completion of the requested 
development, the RO should readjudicate 
the issues of service connection for back 
and neck disorders.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered.  They 
should be afforded the requisite opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


